Case 8:20-cv-00089-DOC-JDE Document 62 Filed 04/16/21 Page 1 of 6 Page ID #:524




 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.com
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           CONSENTED TO APPLICATION
                                           FOR LEAVE TO FILE UNDER SEAL
15                          Plaintiff,     PORTIONS OF DEFENDANTS’
                                           MOTION TO ENFORCE THE
16        vs.                              BINDING SETTLEMENT TERMS
                                           SHEET AND FURTHER MOTIONS
17                                         AND BRIEFS RELATED TO
     DESCENDENT STUDIOS INC., a            SETTLEMENT
18   Texas corporation, and ERIC
     PETERSON, an individual,              Date:      N/A
19                                         Time:      N/A
                            Defendants.    Courtroom: 9D
20
21   DESCENDENT STUDIOS INC., a
22   Texas corporation,
23                    Counterclaimant,
24        vs.
25                                         Judge: Hon. David O. Carter
     LITTLE ORBIT LLC, a California
26   Limited Liability Company,            Complaint Filed:   1/16/2020
27                    Counterdefendant.
28
Case 8:20-cv-00089-DOC-JDE Document 62 Filed 04/16/21 Page 2 of 6 Page ID #:525




 1        Pursuant to Local Rule 79-5.2.2-(a), Defendants Descendent Studios Inc. and
 2   Eric Peterson (“Defendants”), with the consent of Plaintiff Little Orbit LLC
 3   (“Plaintiff”), files this application for leave to file under seal portions of their
 4   Motion to Enforce the Binding Settlement Terms Sheet and further motions and
 5   briefs related to settlement. The Application is accompanied by the supporting
 6   declaration of Michael C. Whitticar and a proposed order granting the Application.
 7        The table below reflects the materials that are being submitted with this
 8   Application, which should be filed under seal:
 9    DOCUMENT                  MATERIAL                 BASIS FOR             DESIGNATING
10                              TO BE                    SEALING               PARTY
11                              SEALED
12    Defendants’ Notice        Portions                 Contains              Defendants
13    of Motion and             containing               Confidential
14    Motion to Enforce         settlement               Information that is
15    the Binding               terms:                   required to be
16    Settlement Terms          part of document maintained as
17    Sheet                     title; p. 1 at lines confidential under
18                              7, 14-21, 23-24,         the parties’
19                              26-27; p. 2 at           settlement
20                              lines 1-2, 4-6, 9,       agreement
21                              11, 13-16, 18-
22                              20, 22-25, fn. 1;
23                              p. 3 at lines 2-3,
24                              5-8, 10-26; p. 4
25                              at lines 1-2, 9,
26                              18-21
27    Memorandum of             Portions                 Contains              Defendants
28    Points and                containing               Confidential

                                                   -1-
Case 8:20-cv-00089-DOC-JDE Document 62 Filed 04/16/21 Page 3 of 6 Page ID #:526




 1   Authorities in        settlement              Information that is
 2   Support of            terms:                  required to be
 3   Defendants’ Motion    part of document maintained as
 4   to Enforce the        title; p. 1 at line     confidential under
 5   Binding Settlement    5, p. 2 at lines 1- the parties’
 6   Terms Sheet           5, 7-15, 17-18;         settlement
 7                         21-23; 26-27, p.        agreement
 8                         3 at lines 1, 3-4,
 9                         6-8, 10, 12-13,
10                         17-18, 20-23,
11                         25-26, fn. 1; p. 4
12                         at lines 1-10,
13                         12-14, 19-20,
14                         24; p. 5 at lines
15                         1-2, 7-8, 18-19,
16                         21
17   Declaration of Eric   Portions                Contains              Defendants
18   Peterson in Support   containing              Confidential
19   of Defendants’        settlement              Information that is
20   Motion to Enforce     terms: part of          required to be
21   the Binding           document title;         maintained as
22   Settlement Terms      ¶¶ 6, 8-12,             confidential under
23   Sheet                 portions of             the parties’
24                         Exhibit A and B; settlement
25                         entire Exhibit C        agreement
26   Declaration of        Portions                Contains              Defendants
27   Michael C. Whitticar containing               Confidential
28   in Support of         settlement              Information that is

                                                 -2-
Case 8:20-cv-00089-DOC-JDE Document 62 Filed 04/16/21 Page 4 of 6 Page ID #:527




 1    Defendants’ Motion       terms:                required to be
 2    to Enforce the           part of document maintained as
 3    Binding Settlement       title;                confidential under
 4    Terms Sheet              ¶¶ 5-6                the parties’
 5                                                   settlement
 6                                                   agreement
 7    [Proposed] Order on      Portions              Contains              Defendants
 8    Defendants’ Motion       containing            Confidential
 9    to Enforce the           settlement            Information that is
10    Binding Settlement       terms:                required to be
11    Terms Sheet              part of document maintained as
12                             title; p. 1 at lines confidential under
13                             2-3, 9-12, 15,        the parties’
14                             18, 20-28; p. 2 at settlement
15                             lines 1, 6-8, 11-     agreement
16                             12, 22-23
17
18        The parties have agreed that any motions and briefs and related exhibits
19   relating to the Binding Settlement Terms Sheet and subsequent settlement
20   negotiations and disagreements should be sealed.
21         1.      Paragraph 9 of the Binding Settlement Terms Sheet provides that the
22   settlement terms shall be kept confidential.
23        2.       To keep the settlement terms confidential, the parties’ motion and briefs
24   relating to the settlement terms should be filed under seal;
25         3.      The terms of the business and licensing deals between Little Orbit and
26   Descendent are also competitively sensitive business information that could be used
27   to the disadvantage of the parties by competing game sellers, developers and
28   publishers.

                                                   -3-
Case 8:20-cv-00089-DOC-JDE Document 62 Filed 04/16/21 Page 5 of 6 Page ID #:528




 1            WHEREFORE, Defendants, with the consent of Plaintiff, request the entry of
 2   an order permitting motions, briefs, declarations and exhibits relating to the Binding
 3   Settlement Terms Sheet and their settlement negotiations and disagreements to be
 4   filed under seal with redacted copies being filed not under seal as to all documents
 5   except the proposed Settlement Agreement and the Binding Settlement Terms
 6   Sheet.
 7   Dated: April 16, 2021                 Respectfully submitted,
 8
                                           By:
 9                                                  Counsel
10
                                           Nada I. Shamonki (SBN 205359)
11                                         MINTZ LEVIN COHN FERRIS GLOVSKY
12                                         AND POPEO P.C.
                                           2029 Century Park East, Suite 3100
13                                         Los Angeles, CA 90067
14                                         Telephone: (310) 586-3200
                                           Facsimile: (310) 586-3202
15                                         Email: nshamonki@mintz.com
16
                                           Michael C. Whitticar (admitted pro hac vice)
17                                         NOVA IP Law, PLLC
18                                         7420 Heritage Village Plaza, Suite 101
                                           Gainesville, VA 20155
19                                         Tel: 571-386-2980
20                                         Fax: 855-295-0740
                                           E-mail: mikew@novaiplaw.com
21
22                                         Counsel for Defendants

23
24
25
26
27
28

                                              -4-
Case 8:20-cv-00089-DOC-JDE Document 62 Filed 04/16/21 Page 6 of 6 Page ID #:529




 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On April 16, 2021, I filed a copy of the following document(s):
 6   CONSENTED TO APPLICATION FOR LEAVE TO FILE UNDER SEAL
     PORTIONS OF DEFENDANTS’ MOTION TO ENFORCE THE BINDING
 7   SETTLEMENT TERMS SHEET AND FURTHER MOTIONS AND BRIEFS
     RELATED TO SETTLEMENT
 8
     By electronically filing with the Clerk of the Court using the CM/ECF system which
 9   will send notification of such filing to the following:
10
       •   Leo Edward Lundberg , Jr
11
           leo.law.55@gmail.com
12
       •   Michael Danton Richardson
13
           mdantonrichardson@yahoo.com
14
15
           Executed on April 16, 2021, at Los Angeles, California. I hereby certify that
16
     I am employed in the office of a member of the Bar of this Court at whose direction
17
     the service was made.
18
                                            /s/ Diane Hashimoto__________________
19                                         Diane Hashimoto
20
21
22
23
24
25
26
27
28

                                              -1-
